Citation Nr: 1128603	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  07-12 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1964 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to service connection for hypertension and coronary artery disease.

In June 2007 the Veteran testified at a hearing before RO personnel, and in April 2008 he testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the claims file.

In August 2008 the Board remanded the case for further development to the RO via the Appeals Management Center (AMC).  

In an October 2009 decision, the Board denied the Veteran's claims, and he appealed the Board's action to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 Order, the Court vacated the Board's October 2009 determination pursuant to the appellee's April 2010 Motion for Remand and remanded the claim to the Board.

In April 2009 and June 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal.  Waivers of RO jurisdiction for this evidence were received in written statements dated in April 2009 and June 2011 that are included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The competent and probative evidence of record fails to establish that hypertension was initially manifested during service or within one year after discharge from service, or that hypertension is related to active service.

2.  Military records do not reflect, nor does the Veteran allege, that he served in the Republic of Vietnam.

3.  Competent and probative evidence of record fails to establish that coronary artery disease was initially manifested during service or that coronary artery disease is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for establishing service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, a June 2004 letter provided the Veteran with notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in May 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service private treatment records, VA treatment records, Internet research articles, hearing testimony, and VA examination reports and opinions. 

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was a very active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease (including hypertension) becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).    

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).

The Veteran's claim for a high blood pressure and coronary disease was received in April 2004.  He denied serving in the Republic of Vietnam, and his service records do not reflect any such service.  

The Veteran's service treatment records have been reviewed.  At no time was the Veteran treated for or diagnosed with hypertension or coronary artery disease during military service.  The records contained approximately 25 blood pressure readings.  Diastolic blood pressure was recorded at 90 on one occasion in November 1982 with a systolic pressure of 140.  None of the systolic readings ever reached 160, or exceeded 140.  Routine electrocardiogram (EKG) studies dated in October 1967 and May 1981 were reported as within normal limits.  Routine chest x-ray studies dated in April 1964, April 1966, April 1969, April 1974 (at which time the Veteran indicated that he had been exposed to solvents), October 1974, May 1977, and April 1984 were reported as negative or within normal limits.

In reports of medical history dated in April 1964 and October 1967, he denied any history of shortness of breath, pain or pressure in his chest, palpitation or pounding heart, or high or low blood pressure. 

In a September 1975 narrative summary for evaluation of a four-month history of diarrhea and vomiting, the Veteran reported that he smokes one pack of cigarettes per day.  A consultation report by a gastroenterologist detailed that another chest 
x-ray study was normal.

In a May 1976 treatment note, he reported that he woke up the day before with a stiff neck and pain.  He stated that he had a stiff neck before that was usually relieved by hot showers.  Reported examination findings noted scoliosis of the dorsal spine convex to right, neck pain when moving neck to side only.  The impression was muscle spasm back and scoliosis, dorsal spine. In a follow up note the next day, he stated that his symptoms had not changed and complained of a stiff neck, and pain in the back of the neck, mid scapula area, and the back of his left arm with forward flexion of the neck.  The assessment was cervical spine paravertebral myalgia, probably secondary to clinically undetectable spasm.  Blood pressure was recorded as 118/62.

In a treatment note dated in April 1982, he complained of "pain in back of neck, back and left arm [since] last [night]."  Objective findings included "stated tightness in neck last night, tender lt. scapula area."  Blood pressure was recorded as 126/80.  The assessment was muscle strain, and prescribed treatment included Roboxin (a muscle relaxant) and Valium.  In a follow up note three days later, he reported that his lower back problem was feeling a lot better.  The assessment was back sprain.  Blood pressure was 100/70.  The next week he noted some improvement, but back stiffness persisted.  The assessment was mild back sprain, and he was continued on Valium and warm soaks.  Blood pressure was 110/76.

In November 1982 he complained of bumps on his body in various places for the past three years.  Blood pressure was reported as 140/90.

In dental patient medical history reports dated in April 1983 and March 1984, the Veteran denied a history of any heart condition, frequent chest pains, high blood pressure, or shortness of breath.  Blood pressure readings were recorded as 120/70 and 118/76 in the respective reports.  In May 1983 he sought treatment for an infected cyst; blood pressure was 140/88.

In a retirement report of medical history dated in April 1984, he denied ever having shortness of breath, pain or pressure in his chest, palpitation or pounding heart, heart trouble, or high or low blood pressure.  The April 1984 medical examination report listed his blood pressure as 134/82 and normal chest x-ray findings.  Laboratory findings at item number 50 included cholesterol at 295 with a normal range from 138-294 and triglycerides at 151 with a normal range from 36-165.  A summary of defects and diagnoses corresponding to number 50 noted "elevated risk factors for development of coronary artery disease." 

Post-service private treatment records from State University Hospital described a May 1987 myocardial infarction and subsequent treatment by several doctors.  In a thallium stress test report dated in July 1988, the impression was no evidence of ischemia or infarct.  A regular cardiology follow-up report from J. P., M.D., dated in October 1990 described the May 1987 myocardial infarction and subsequent discovery of single vessel coronary artery disease.  Current medications were Blocadren, Nifedipine, and aspirin, but the physician believed that Nifedipine could be discontinued because the Veteran was asymptomatic.  

In a May 1993 report by J. P., M.D., the Veteran described chest pain that he attributed to walking too fast and the same type of chest pain when stress testing was being performed.  In June 1993, he again complained of a new onset of chest pain.  A history of the present illness detailed that he had a known history of coronary disease since May 1987 when he had a myocardial infarction.  Cardiac catheterization performed at St. Joseph's Hospital in June 1987 showed single vessel disease with 100 percent occlusion of the right coronary artery.  He stated that he had been asymptomatic since that time until the past winter when he developed chest pain with fast walking.  He described the pain occurring in the upper left part of his chest that felt like a pulling-type pressure.  Coronary artery disease risk factors were reported as family history, male sex, remote smoker, and borderline diabetes.  Regarding his family history, he indicated that his father had had two myocardial infarctions and bypass surgery twice, as well as a stroke.  He also stated that he quit smoking 15 years ago [1978], but his wife was a smoker.  Current medications included Blocadren.  Blood pressure was 140/90.  The impression was increasing angina, rule out progressive angina; cardiac arrhythmia; borderline diabetes mellitus; and abnormal chest x-ray.  The plan included cardiac catheterization to check native coronary artery disease.  

In a November 1993 follow-up note, he reported some occasional chest tightness with extreme exertion.  Reported social history indicated that his wife was a heavy smoker.

In a private examination report from J. W., M.D., dated in November 1994, the Veteran reported that he first developed chest discomfort in May 1987 when he suffered an inferior wall myocardial infarction.  Blood pressure was 142/90.

A June 1996 treatment note indicated that he recently started on Enalapril (Vasotec).

A 1997 treatment note prescribed Atenolol.  In a progress note dated in August 1997, the Veteran stated that he has his blood pressure checked at work and it generally runs in the 130-140/80-90 range; on examination it was 142/84.  The assessment included hypertension with blood pressure within acceptable range and diabetes.

In a January 1999 VA treatment note to establish care after retiring and moving to New Mexico, the Veteran brought extensive notes to add to the medical chart and indicated that he suffered an inferior myocardial infarction in 1987.  The assessment included asymptomatic coronary artery disease with blood pressure well-controlled on beta-blocker, aspirin, and statin; as well as diabetes mellitus with no complications.

In a September 2003 VA treatment note the Veteran complained of chest pain for the past three weeks when walking his dog.  The assessment included exertional chest pain.  In a November 2003 cardiac surgery consultation note, he again described having burning chest pain since August with known coronary artery disease and inferior myocardial infarction in 1987.  He reported that he quit smoking 23 years ago [in 1980] and that his father also had coronary artery disease and diabetes mellitus.  In December 2003 he had a triple coronary artery bypass grafting surgery.

In a February 2004 VA cardiac rehabilitation consultation note, the Veteran's coronary risk factors were described as age, noninsulin dependent type 2 diabetes mellitus, hypertension, and borderline significant family history.  He stated that his father was diagnosed with coronary disease at age 60 and died from a cardiovascular accident (stroke), and his sister died suddenly at age 63 during her sleep and it was thought to have been due to cardiac arrhythmia.

The Veteran's claim for service connection for high blood pressure and coronary disease and heart attack (as well as other claimed disorders) was received in April 2004.  His claim outlined the timeline of the onset of each claimed disability as follows: high blood pressure began in May 1983 with a reading of 140/88, his risk for coronary disease was identified on retirement examination in April 1984, he had a heart attack in May 1987 and was treated at Rome Memorial Hospital and had a cardiac catheterization in June 1987 at St. Joseph Hospital, diabetes began in June 1993, and high blood pressure treatment began in July 1999 at the Albuquerque VA Hospital.  

In April 2004 Rome Memorial Hospital and St. Joseph Hospital responded to a request for medical records, indicating the records had been destroyed or could not be located.

After his claims for service connection for hypertension and coronary artery disease were denied in a September 2004 rating decision, the Veteran asserted in December 2004 that additional testing should have been performed after "elevated risk factors" for coronary artery disease were identified during his retirement examination in April 1984.  He added that the elevated risk factors were caused by the "ongoing daily stress of working with munitions and nuclear weapons for 20 years."  He believes that even though he did not experience a heart attack until three years after discharge, appropriate testing "would have resulted in a clinical diagnosis [that] would have [been rated] at least 10 [percent] [disabling] in conjunction with [his] retirement."  He further believes that the elevated risk factors provide a medical nexus between his current coronary artery disease and disease in service.

Regarding hypertension, he stated that even a one-time high blood pressure reading, such as the one in May 1983, should have led health care providers to do other consistent readings to determine blood pressure problems and risks.  He believes that "the elevated blood pressure reading was one more health risk that came about because of continuous 20 years of stress working with munitions and nuclear weapons."  He asserted that there is "medical evidence of a nexus between the current disability and the disease by at least one high blood pressure reading while [he] was in the service."

In correspondence dated in December 2004, the Veteran's wife reported that she remained on active duty when the Veteran retired and that he was treated at Griffiss Air Force Base Hospital as her dependent from July 1984 until that facility closed in 1992.  A response from the National Personnel Records Center (NPRC) dated in November 2006 indicated that outpatient records were cumulative; it appeared that the Veteran and his spouse are being seen at military treatment facility and combined records would be there.  Subsequently, in February 2007 the RO requested the Veteran's civilian treatment records from July 1984 to 1992 from Kirkland Air Force Base, noting that they may be contained with the spouse's records.  A negative reply was received one week later.  In March 2007 the RO contacted Kirkland Air Force Base by telephone, and an additional search confirmed that the Veteran's records were not contained with his wife's records.  A March 2007 statement of the case (SOC) detailed efforts to obtain treatment records from Griffiss Air Force Base identified by the Veteran's wife.

The Veteran replied in April 2007.  He included an Internet article about high blood pressure published by a drug company, Novartis, which advertised Diovan, a drug to treat high blood pressure.  The article described normal blood pressure for most adults as less than 120/80 mm Hg and a range of less than 120/90 to 120/80 as a "Success Zone."  The article suggested that drug treatment was indicated for people with blood pressure at or above 140/90 and at 130/80 for people with diabetes or chronic kidney disease; this statement referenced in a footnote a report of the National Institutes of Health (NIH).  In this and subsequent statements, the Veteran cited this article as being published by NIH and asserted that it provided competent medical evidence, rather than lay evidence, regarding his claimed hypertension disability.  The Novartis article indicated that each 20/10 increase beginning at 115/75 for individuals aged 40 to 70 years doubles the risk of cardiovascular disease.  The Veteran listed 11 blood pressure readings from military service records, including nine from November 1982 and subsequent when he was age 40 or older, and noted that ten of the readings exceeded the 115/75 reference point cited by Novartis.  

He also included an Internet fact sheet published by NIH that listed the most common symptoms of coronary artery disease as chest pain or chest discomfort (angina) or pain in one or both arms or in the left shoulder, neck, jaw, or back; and shortness of breath.  It also explained that in some people, the first sign of coronary artery disease is a heart attack.  The Veteran referenced the April 1984 service treatment note in which he complained of pain in the back of neck, back, and left arm that showed "tender left nipple area."  He suggested that he was misdiagnosed and was actually experiencing angina.  He again described the "continuous stress of working with nuclear weapons" as a factor that "aggravate[ed]" his disease.  

In June 2007 the Veteran testified under oath before RO personnel that on numerous occasions during service he was told to sit and rest for 15 minutes after initial blood pressure readings were taken that were high and that the second and lower readings were the ones that were noted in his records.  He also testified that he never saw his service medical records during military service.  He testified that the symptoms he experienced in [April] 1982, for which he was prescribed muscle relaxants and Valium, lasted for two or three days and included pain in his "neck and arm, difficulty breathing, and heaviness in the chest."  He stated that "possibly, although I'm not sure, that could have possibly been a mild myocardial infarction."  He reported that the symptoms he had in 1987 were the same, except he felt as though he had a case of indigestion.

In correspondence dated in April 2008 the Veteran provided reasons in a span of two paragraphs as to why "working on and in the vicinity of Nuclear Weapons and Bombs led to stress factors continuously for 20 years."  He reiterated previous contentions that the 1982 muscle strain could have been a heart attack.  He addressed a February 2008 supplemental statement of the case (SSOC), which discussed the articles he submitted, determined they provided general information but were not accompanied by the opinion of any medical expert, and concluded that as a lay person he was not competent to offer evidence that required medical knowledge, such as the diagnosis or cause of a disability.  He clarified that he was competent as a lay person to point out the 11 instances in his service treatment records that reflected elevated blood pressure readings.  He also stated that NIH uses medical experts in its reports, not lay person guidance.  

In April 2008 he testified at a Travel Board hearing that there were very few times during military service that he was not asked to sit for at least 15 minutes to take a second and third blood pressure reading after the initial reading.  He stated that in the last couple years as a nuclear weapons supervisor he performed relatively no strenuous work and experienced no stress that could have caused the chest pain, which felt like an elephant sitting on his chest, or the difficulty breathing in April 1982 that he believed was a minor heart attack.  He testified that if he would have been told at separation that he was at risk for coronary artery disease, he would have sought treatment and reduced his activity level.  Instead, in the months prior to the heart attack, he was riding a bicycle, skiing, and had run 100 miles for muscular dystrophy in a period of about three weeks.  He testified that between 1984 and the 1987 heart attack he had "no major medical needs;" he may have had a cold or had a flu shot.  He stated that he was first diagnosed with hypertension around the same time as the 1987 heart attack.

Albuquerque VA treatment records dated from March 2004 to September 2007 reflected ongoing evaluation and treatment for coronary artery disease status post coronary artery bypass graft in December 2003 and history of myocardial infarction in 1987 and for hypertension.

In a VA examination report dated in November 2008, the examining physician detailed his review of the claims file and a subjective history obtained from the Veteran.  Following a physical examination, the diagnosis was coronary artery disease and hypertension.  The examiner opined that it was less likely than not that the Veteran's hypertension or heart disease had its origin during service.  He reasoned that while the Veteran reported suffering chest pain radiating to the left arm and shortness of breath during service, a review of the notes from April 1982 showed that he complained of pain in the back of the neck, back, and left arm and was found to have a muscle strain.  Regarding hypertension, the examiner noted that blood pressure readings from 1979 to discharge were normal, the highest being 140/90 on a couple occasions.

In April 2009 the Veteran submitted duplicate service treatment records (the April 1982 treatment note and the April 1984 retirement examination report) and 13 Internet articles with a statement reiterating his contentions.  Again, he argued that blood pressure readings during service reflected "prehypertension" according to a VA "Blood Pressure - Frequently Asked Questions" publication that he enclosed, and that his elevated blood pressure, cholesterol, and triglycerides were all underlying risk factors that contributed to the "manifestation of coronary artery disease" in 1987.  He believes that the in-service blood pressure readings, the April 1982 treatment note showing a complaint of "pain in back of neck, back, and left arm, stated tightness in middle of last night, tender in left nipple area," and laboratory findings on his retirement examination report are evidence of hypertension and a "manifestation of coronary artery disease" in service.  He also describes the "stressful nature of working with nuclear weapons day-in and day-out for 20 years" as an event in service that contributed to heart disease.  Finally, he believes that there is "evidence of aggravation of a disease by lack of treatment/medications provided" to him during his 20 years of service.  

The enclosed articles included information about hypertension and coronary artery disease, including definitions, symptoms, and risk factors.  Notably, the publications explained that coronary artery disease often develops over decades and can go unnoticed until it produces a heart attack.  The earliest symptoms may be chest pain (angina) and/or shortness of breath or extreme fatigue with exertion.  Risk factors for coronary artery disease include age, gender (men generally at greater risk), family history (especially if a parent developed heart disease before age 60), smoking and exposure to secondhand smoke, uncontrolled high blood pressure, high blood cholesterol levels, diabetes, obesity, physical inactivity, and high stress.  The Mayo Clinic article also detailed that coronary artery disease sometimes develops without any classic risk factors.

The Board denied the Veteran's claims in an October 2009 decision.  The Court vacated and remanded the October 2009 decision in a June 2010 order pursuant to an April 2010 Motion for Remand.  Subsequently, the Board requested an expert medical opinion from a cardiologist to determine whether the Veteran's hypertension and coronary artery disease disabilities were related to military service.

In March 2011 the Chief of Cardiology from a VA Healthcare System indicated that he reviewed the case and opined that is less likely that either the Veteran's hypertension or heart disease arose during service or was otherwise related to service.  He explained that a reading of 140/90 is of borderline significance and can be due to the white-coat phenomenon - that is, elevations of blood pressure due to the stress of being in a clinic setting.  Responding to the Board's request to discuss the diastolic pressures over 80 in service, the cardiologist indicated that diastolic blood pressures of 80-90 should not prompt medication.

Regarding the Veteran's heart disease, he explained that elevated cardiac risk factors are present in many people, but do not necessarily lead to heart disease.  He opined that the muscle strain in 1982 was highly unlikely to be cardiac in origin, reasoning that if those symptoms were cardiac, it would be most unusual that they would go away on their own without cardiac-specific therapy.  He further explained that the localized tenderness on the scapula supports muscle strain as the correct diagnosis.  Furthermore, he noted that subsequent tests such as left ventriculography and thallium scans do not clearly document the presence of a prior heart attack.

The Veteran responded to the March 2011 medical opinion in June 2011, suggesting that he had an undiagnosed heart attack in April 1982 and providing two Internet articles about undiagnosed heart attacks published by different law firms.  Both articles described individuals who had sought treatment for "chest pain," but were misdiagnosed and died shortly thereafter from cardiac arrest.  One article also indicated that painless myocardial infarctions sometimes occur and should be detected by reasonably prudent physicians when there are enough symptoms or risk factors to consider a cardiac cause for the patient's problems.

The Board has carefully considered the medical and lay evidence of record, including statements from the Veteran, his wife, and his representative, and the numerous Internet research articles he submitted, but finds that service connection for hypertension and coronary artery disease is not warranted. 

As an initial matter, the Board acknowledges the Federal Circuit's holding in Davidson v. Shinseki, 581 F.3d 131, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), that rejected a categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical diagnosis.  In Jandreau the Federal Circuit held that lay evidence can be "competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  The first example of layperson competence included a footnote, explaining that sometimes "the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer."  Id.  

In this case the Board finds that the Veteran is not competent to establish a diagnosis of hypertension during service or within a year after separation from service.  Blood pressure is measured using a sphygmomanometer, and hypertension is detected from those readings.  As a result, hypertension is not a "simple condition" that one could identify through his senses alone, and the Veteran is not competent to identify it without a sphygmomanometer and the resulting blood pressure readings.  Moreover, single or intermittent elevated blood pressure readings do not necessarily equate to hypertension, as noted by the VA Chief of Cardiology, who discussed the white coat phenomenon.  Thus, the Veteran's lay interpretation of certain blood pressure reading taken in service is not a competent medical opinion.  The Board finds the contemporaneous service treatment records which, despite containing multiple blood pressure readings, at no time during his 20 years of military service included a diagnosis of hypertension, when coupled with the opinion of a VA Chief of Cardiology, to be more probative of whether he had hypertension in service than the Veteran's lay interpretation of his in-service blood pressure readings.  Importantly, after reviewing the service treatment records, the VA Chief of Cardiology determined that the blood pressure readings in service were not indicative of hypertension being extant at that time.  The medical evidence of record is more probative than the Veteran's lay assertion on this matter.  

Turning to the merits of the claim for direct service connection, the Board acknowledges that service treatment records reflect some elevated blood pressure readings; however, none of those readings reflected "hypertension" as defined by 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 for VA compensation purposes.  The November 2008 VA examiner concluded that in-service blood pressure readings were normal with elevated readings on a couple occasions, the highest being 140/90.  The March 2011 opinion by a VA Chief of Cardiology also concluded that the current hypertension disability did not arise in service and was not otherwise related to service.  Because both medical opinions were supported by the blood pressure readings reflected in the service treatment records, the Board finds that each opinion is persuasive, and the claim for service connection for hypertension on a direct basis must be denied.

The Board also carefully considered whether service connection for hypertension is warranted on a presumptive basis, noting that post-service treatment records while the Veteran was a dependent of his active-duty wife are unavailable.  However, the Veteran testified under oath in April 2008 that he had no major medical needs between 1984 and 1987 and was first diagnosed with hypertension around the time of his 1987 heart attack.  In his claim for service connection, he indicated that he began treatment for hypertension in July 1999.  His account of his physical activity in the months prior to the 1987 heart attack, including running 100 miles in about three weeks, and receiving medical care between 1984 and 1987 for colds or flu shots, is consistent with his assumption that he was in good health prior to the heart attack.  

Though medical records between 1984 and 1987 are unavailable, the Board finds that he is competent to report a contemporaneous medical diagnosis of myocardial infarction in May 1987 and coronary artery disease in June 1987.  In this regard, the Board notes that subsequent private treatment records beginning in October 1990 detailed the 1987 medical events and from 1990 and forward showed that he was taking a variety of medications used to treat high blood pressure, including Blocadren, Enalapril, and Atenolol.  Therefore, the Board finds that his April 2008 testimony regarding the diagnosis of hypertension in 1987 is competent and credible evidence of hypertension diagnosed in 1987 because it is generally supported by medical evidence of record.

The Board reiterates that federal regulations have clearly defined "hypertension" for VA compensation purposes at 38 C.F.R. § 4.104, Diagnostic Code 7101.  Medical evidence during military service does not support a diagnosis of hypertension.  Post-service lay statements from the Veteran regarding his lack of knowledge of any medical problems and the onset of heart problems, including hypertension, in 1987 support the conclusion that hypertension for VA compensation purposes began in 1987, more than a year after separation from military service.  Therefore, service connection for hypertension on a presumptive basis is not supported by the evidence, and the claim must be denied.

Regarding the claim for service connection for coronary artery disease, the Board finds as an initial matter that a layperson is not competent to diagnose coronary artery disease because it is not a "simple condition."  Similarly, while the Veteran is capable or competent to describe a contemporaneous diagnosis, he was not diagnosed with any heart disorder during military service.  However, the Board finds that he is competent to describe symptoms such as chest pain and shortness of breath that he may have experienced during service.  See Jandreau, 492 F.3d at 1377.

The Board again notes that service treatment records are silent for any complaints of heart problems.  While the Veteran contends that the April 1982 treatment note refers to reported tenderness in the left nipple area along with neck, back, and left arm pain, the Board's review of the record confirms that it reads "tender lt. scapula area."  The Chief of Cardiology who rendered the March 2011 also described that specific record and noted it referred to tenderness on the scapula area.  

Nevertheless, the Board considered the Veteran's repeated assertion that the April 1982 complaint was an undiagnosed mild heart attack.  However, contrary to his post-service assertions under oath during June 2007 and April 2008 hearings that he experienced chest pain and heaviness (including a feeling as if an elephant was sitting on his chest) as well as difficulty breathing at that time, the April 1982 treatment record did not document either of those complaints.  Similarly, the two follow-up notes in April 1982 referred to his continued, but improved, back complaints and did not reflect any complaints of chest pain or difficulty breathing.  Moreover, in subsequent reports of medical history, including dental records, dated in April 1983, March 1984, and April 1984, he consistently denied any history of shortness of breath, pain or pressure in his chest, palpitation or pounding heart, heart trouble, or high or low blood pressure.  Finally, in a post-service private treatment note dated in November 1994, he reported that he first developed chest discomfort in May 1987 when he suffered an inferior wall myocardial infarction.  Therefore, the Board finds that his post-service account of experiencing chest pain and difficulty breathing in April 1982 is not credible because it is contradicted by competent medical evidence and his own contemporaneous lay statements regarding his symptoms and medical history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

The Board has also considered that the Veteran's separation examination indicated he had elevated risk factors for coronary artery disease, as well as the Veteran's numerous post-service statements regarding daily stress working with and around nuclear weapons for 20 years.  However, the question of whether his coronary artery disease arose during service or is related to service requires medical expertise to determine.  In this case, the most probative opinion on this point was provided by the Chief of Cardiology in the 2010 VA opinion.  In that opinion, the specialist reviewed the claims file, noted the elevated blood pressure reading and the elevated cardiac risk factors, and explained why the Veteran's 1982 muscle strain was highly unlikely to have been cardiac related.  The examiner provided a rationale for his conclusion, and such opinion is highly probative.  There is no medical opinion linking the Veteran's current heart disease to service.  

The Board acknowledges that the Veteran has submitted multiple articles from internet sources to support his claims for service connection for hypertension and coronary artery disease.  He has used such evidence to support his arguments that he had "prehypertension" in service and that his muscle spasm in 1982 was actually an undiagnosed cardiac event.  However, the internet articles do not specifically address the facts and findings specific to this Veteran.  Rather, this evidence is general in nature and has not been specifically related to the Veteran by a competent medical professional.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This is not to say that medical article and treatise evidence are irrelevant or unimportant; they can provide important support when combined with an opinion of a medical professional.").  Thus, this evidence is entitled to little probative weight with respect to whether the Veteran's current hypertension or heart disease is related to his military service.  The Board finds the medical opinion by the Chief of Cardiology following review of the claims file to be more probative than medical articles and the Veteran's opinion in this matter.

As a final matter, the Board notes that the record does not establish coronary artery disease was present to a compensable degree within one year following discharge from service.  As noted above, the Veteran testified under oath in April 2008 that he had no major medical needs between 1984 and 1987 and was first diagnosed with hypertension around the time of his 1987 heart attack.  His account of his physical activity in the months prior to the 1987 heart attack, including running 100 miles in about three weeks, and receiving medical care between 1984 and 1987 for colds or flu shots, is consistent with his assumption that he was in good health prior to the heart attack.  Again, though medical records between 1984 and 1987 are unavailable, the Board finds that the Veteran is competent to report a contemporaneous medical diagnosis of myocardial infarction in May 1987 and coronary artery disease in June 1987, especially when subsequent private treatment records beginning in October 1990 detailed the 1987 medical events.  Therefore, the Board finds that the competent and credible evidence of record reflects the first post-service evidence of heart disease occurred in 1987, more than one year following the Veteran's discharge from service.

For the reasons set forth above, the Board concludes that the most probative evidence of record is against a finding that the Veteran's current coronary artery disease arose in service or is otherwise related to service, or that the disease manifested to a compensable degree within one year following discharge from service.  Therefore, service connection for coronary artery disease is not warranted and the claim is denied.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


